DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group  in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the grounds that search and examination of the screening kit (Group I) and uses thereof (Group II) would be co-extensive and would involve such interrelated art that search and examination of both groups can be made without undue burden on the Examiner. This is not found persuasive for the reasons set forth 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/29/2022.

Priority
The instant application claims priority to U.S. Provisional Application No. 62/893,477 filed on 08/29/2019.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
	Claims 1 and 2 recite “wherein the Schiff reagent can be activated to contact a sample after oxidation by galactose oxidase” in the last 2 lines of the claims. The clarity of the claims could be enhanced through amendment by making it clear that it is the sample undergoing oxidation by galactose oxidase and not the Schiff reagent, which is the subject of this statement.

Duplicate Claims Warning
	Applicant is advised that should claim 1 or 16 be found allowable, claim 2 or 17, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 1 and 2 and 16 and 17 are identical to each other except the preambles recite different intended uses. MPEP 2111.02 indicates that claim preambles carry no patentable weight when they do not limit the scope of the claim. The specification points to testing for mucosal carbohydrates when testing for cancerous or precancerous conditions in paragraphs [0009]-[0014], [0027], [0036], [0042], [0069]-[0070], and [0076]. There is no suggestion from the disclosure, and especially the contents of the kit, that testing for a cancerous or precancerous condition is different from testing for a mucosal carbohydrate as they are merely intended uses and the contents of the kits remain the same. Therefore, claims 1 and 2 and claims 16 and 17 are substantial duplicates of each other and are subject to objection if any one of these claims is found to be allowable.  


Drawings
Figure 1 is objected to because it has shading that results in reduced legibility and difficulty viewing and understanding the figure (see MPEP § 608.02 V(m)). The shading does not aid in understanding the invention and should be removed.  The Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because it is ungrammatical. Insertion of "wherein" immediately after "claim 1" is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapidly” in claims 1, 2, 16, and 17 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameter of the rate at which testing occurs or is completed is rendered indefinite by the term “rapidly”. Because the term is not defined by the claim(s) or the specification, it is unclear whether or how it limits the rate of the testing, and in turn it is unclear if the rate places any implicit limitation on the nature of the components of the device or kit.  So, it is unclear what rate, if any, the kit or device must be capable of achieving in order to satisfy the claim or to avoid infringing it, and it is unclear if “rapidly” implies any limitation on the nature of the components in the kit or device. Claims 3-6 and 18 are included in the rejection because they depend from claim 1 or 16 and do not resolve the issue. 

Claim 4 recites “dry culture medium, wherein the dry culture medium can activate galactose oxidase once a sample is added onto the test strip or membrane.” It is unclear what are the metes and bounds of “dry culture medium”, as well as dry culture medium that “can activate galactose oxidase once a sample is added onto the test strip or membrane”. The specification does not define “dry culture medium”, and the art recognized definition would include reagents useful for making liquid or solid cell culture media.  One of skill might also reasonably guess that the term is intended to include dry buffer components and/or any cofactor necessary for galactose oxidase activity.  However, the specification does not define “activate” in the context of the claim, and it is unclear what component of the dry medium might be able to “activate” the enzyme. For example, it is implied that the galactose oxidase in the container is inactive, but it is unclear if that means that it has been reversibly modified to inhibit its activity or if Applicant only intends that the enzyme lacks substrate to act on.  Therefore, one of ordinary skill in the art would not be able to determine the metes and bounds of what is considered “dry culture medium” that can “activate” galactose oxidase once a sample is added onto the test strip or membrane.

Claim 5 is indefinite because while it appears to be drawn to a product (“the screening device according to claim 1”) it also recites a process (“wherein the Schiff reagent solution is activated by contacting the pre-embedded Schiff reagent with a pore-forming agent”). Therefore it is unclear to what statutory class of invention the claim is drawn, and it is indefinite (see MPEP 2173.05(p)).

Claim 5 recites the limitation "the Schiff reagent solution" in the first 2 lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 5 nor claim 1 from which it depends provides any antecedent for any Schiff reagent solution, so it is unclear what Schiff reagent solution “the Schiff reagent solution” refers to, and the claim is indefinite.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin1 et al. 1995 (Cancer Research, Vol. 55 (1), p. 149-152) in view of Martins et al., (BR102012012197 (machine translation provided)). The rejection will refer to passages of the Martins document by page and paragraph of the machine translation.  
	Shamsuddin1 discloses a screening test for mucosal carbohydrates associated with cancer (Abstract). Shamsuddin1 specifically discloses a container with a galactose oxidase solution ("Tissue sections were bathed with D-galactose oxidase (Sigma Chemical Company, St. Louis, MO; activity, 1000 units/mg protein) by overlaying the drops on slides at 5 units/ml overnight at room temperature (note that the reaction time can be shortened to 1 h when a higher concentration of the enzyme is used)" p. 149, right column, second paragraph). Shamsuddin1 also discloses contacting a Schiff’s reagent with a sample after it has been oxidized by galactose oxidase ("Tissue sections were bathed with D-galactose oxidase (Sigma Chemical Company, St. Louis, MO; activity, 1000 units/mg protein) by overlaying the drops on slides at 5 units/ml overnight at room temperature (note that the reaction time can be shortened to 1 h when a higher concentration of the enzyme is used). The sections were then rinsed in distilled water for 10 min and stained with 2% Schiff's reagent (basic fuchsin) for 15 min” p. 149, right column, second paragraph). 
Shamsuddin1 does not teach a test strip or membrane with a Schiff reagent pre-embedded, or a kit. 
	Martins discloses a strip containing stabilized Schiff’s reagent (“In the Examples, the stabilized Schiff's Reagent as proposed in the present invention, such as paper strips, powders and silica gels had durability times greater than 2 months. Complementary storage procedures such as refrigeration and light protection aim to further extend the shelf life of this reagent” p. 9, third paragraph). Adding the Schiff’s reagent to a paper strip was shown to provide higher durability over time than standard Schiff’s reagent. Martins discusses the benefit of immobilizing Schiff’s reagent in solid matrices also includes preparing kits for the detection of aldehydes (present on mucosal carbohydrates that have been oxidized by galactose oxidase) for on-site and field analysis (p. 9, second paragraph). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Schiff’s reagent solution used by Shamsuddin1 in a test for mucosal carbohydrates with the strip containing immobilized Schiff’s reagent disclosed by Martins to arrive at the screening device of instant claims 1 and 2. One of ordinary skill in the art would have been motivated to do so to improve the stability of the Schiff’s reagent. The Schiff’s reagent strip of Martins, absent evidence to the contrary, can have oxidized tissue or mucus smeared on it for testing purposes.  Thus claims 1 and 2 were prima facie obvious.  Please note that the intended uses recited in the preambles of claims 1 and 2 do not distinguish the recited devices from the one rendered obvious by the combined references because the preambles are not accorded patentable weight.  See discussion above under “Duplicate Claims Warning”. 
Claim 5 requires that the Schiff reagent is activated by contacting the strip with a “pore forming agent”.  This method step receives no patentable weight in the analysis of the device of claim 5. Moreover, the structure of the strip of Martins is indistinguishable from the claimed strip and has the same characteristics, absent evidence to the contrary (see MPEP 2112).  Furthermore, Martins taught that samples for assay can be oxidized and then dripped onto the test strip (Example 4), and that the oxidized test solutions can be diluted in water (Examples 1 and 2). Accordingly, it would have been obvious to have applied aqueous mucus samples to the test strip of Martins.  Please note that the instant specification exemplifies water as a pore-forming agent at paragraph [0061]. Thus it would have been obvious to have applied a pore forming agent (water) to the test strip of Martins, and absent evidence to the contrary, this would have activated the Schiff reagent. Thus claim 5 was prima facie obvious.
Claims 16 and 17 are directed to a kit. While Shamsuddin1 does not disclose a kit, it would have been obvious to one of ordinary skill in the art at the time of the invention to have organized the elements of the screening device rendered obvious by the combined references into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors, and because Martins suggested kits incorporating the solid Schiff reagent of the invention and an oxidizing agent (first paragraph of page 12). 
Please note that the preambles of claims 16 and 17 are not accorded patentable weight because they are not considered to limit the claims, as discussed above. 
Thus the invention as a whole was prima facie obvious.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin1 et al., 1995 (Cancer Research, Vol. 55 (1), p. 149-152) and Martins et al., (BR102012012197) as applied to claims 1, 2, 16, and 17 above, and further in view of Angros U.S. Patent No. 10,393,632.

Shamsuddin1 and Martins render obvious the inventions of claims 1 and 16, respectively, as outlined above. 
These references did not teach a Schiff reagent that is microencapsulated. 
Angros discloses microencapsulating detection reagents, biological stains, and dyes (Col. 2, lines 55-66). Schiff’s reagent was known in the art to be a detection reagent, biological stain, and dye. Angros indicates that the benefit of encapsulating reagents for laboratory testing of biological specimens includes providing stability under storage and shipping conditions (Col. 14, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Schiff reagent to be impregnated on the strip used in Martins with the microencapsulated detection reagent disclosed by Angros to arrive at the claimed invention. Martins teaches impregnating Schiff reagent on solid matrices which can support the reagent on its surface (p. 8, paragraph 11). The process involves soaking the matrix in the Schiff reagent, then drying the matrix (p. 9, last paragraph, p. 10, first passage-second paragraph). One of ordinary skill in the art would be motivated to make this substitution to provide a stabilized reagent located conveniently on a test strip ready for laboratory testing of biological specimens, such as mucosal carbohydrates.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin1 et al., 1995 (Cancer Research, Vol. 55 (1), p. 149-152) and Martins et al., (BR102012012197), as applied to claims 1,2,16, and 17 above, and further in view of Davies 1975 (Journal of Clinical Pathology, Vol. 28 (9), p. 750-752).
The combination of Shamsuddin1 and Martins renders obvious the invention of claim 1 as outlined above. 
Neither Shamsuddin1 nor Martins disclose a test strip or membrane containing a dry culture medium. 
	Davies discloses the Microstix (Ames Co.) which is a test strip that has agar medium dehydrated on it to extend shelf life (p. 750, left column, first paragraph). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dehydrated agar medium on a test strip disclosed by Davies with the strip containing Schiff’s reagent as disclosed by Martins to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to add dry culture medium to a test strip as it would lengthen the shelf life of the culture medium which is advantageous in a kit that needs to be stored and available to use at any time. Please note that the language “can activate galactose oxidase” is considered to be indefinite functional language as discussed above. Absent evidence to the contrary, the culture medium of Davies satisfies the functional language of the claim, inasmuch as there is no reason to doubt that galactose oxidase in contact with the agar would remain active. Thus the invention as a whole was prima facie obvious

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin1 et al., 1995 (Cancer Research, Vol. 55 (1), p. 149-152) and Martins et al., (BR102012012197), as applied to claims 1, 2, 16, and 17 above, and further in view of Shamsuddin2 U.S. Patent No. 5,162,202.
Shamsuddin1 and Martins disclose the invention of claim 1 as outlined above. 
Neither Shamsuddin1 nor Martins disclose that the galactose oxidation solution is storage stable.
Shamsuddin2 discloses a storage stable galactose oxidation solution used in a kit for testing for mucosal carbohydrates associated with cancer ("Also present in the kit is (c) an amount of a storage stable form of galactose oxidase which is present in the kit in a sealed capped bottle impregnated in the strip of membrane filter in an amount sufficient to oxidize marker carbohydrates in the sample" Col. 8, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the galactose oxidase solution used in Shamsuddin1 with the storage stable galactose oxidase solution disclosed by Shamsuddin2 to arrive at the claimed invention. One of ordinary skill in the art would be motivated to make this substitution as shelf life is important for kits and would expect reasonable success as Shamsuddin2 demonstrates their procedures with a kit for testing for mucosal carbohydrates. 

Claims 1-2, 5, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin3 U.S. Patent No. 4,857,457 in view of Martins et al., (BR102012012197).
Shamsuddin3 discloses a screening kit for colorectal cancer that specifically tests for mucosal carbohydrates. The kit contains separate containers of galactose oxidase, a protein-capturing membrane filter, basic fuchsin (Schiff’s reagent), and optionally deionized distilled water (Col. 3, lines 11-14). The galactose oxidase is impregnated on a test strip (Abstract and Col. 3, lines 14-19). Additionally, Shamsuddin3 discloses that the Schiff’s reagent is contacted with the sample after it is oxidized by galactose oxidase in example 3 of the specification (“Mucus samples were obtained by digital examination with the gloved index finger lubricated with normal saline. The mucus on the examining finger was smeared on the scored side of a piece of membrane filter and sandwiched in waxed paper supplied with Metricel membrane filter 0.45 micro m , (Gelman Sciences, Inc., Ann Arbor, Mich. 48106). The specimens were left to dry for 2 hours at room temperature then saturated with 100 U/ml galactose oxidase Type V, (Sigma Chemicals Co., St. Louis, Mo. 63178) in 0.1M potassium phosphate buffer pH 7.0 and kept in a moist atmosphere at room temperature for 2 hours. The membrane filters were washed in deionized distilled water for 1 min., and placed in Schiff's reagent for 15 min., then placed in running tap water for 10 min” Col. 6, lines 54-68).
Shamsuddin3 does not teach a test strip or membrane impregnated with Schiff reagent.
Martins taught a test strip impregnated with Schiff reagent (page 5, fifth full paragraph, page 6, second and eight bullets, page 9, third and sixth through eight paragraphs, and Example 4 on pages 17-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to rearrange the components of the kit of Shamsuddin3 to arrive at the instantly claimed device and kit. Those of skill appreciated that one could detect mucosal carbohydrates comprising galactose by treating them with galactose oxidase to convert alcohols to aldehydes, and then detecting the aldehydes with Schiff reagent (Shamsuddin3). Those of skill also realized that either galactose oxidase or Schiff reagent could be immobilized in a test strip for the purpose of detecting aldehydes using Schiff reagent (Shamsuddin3 and Martins). Given these teachings, it would have been a matter of design choice to have rearranged the elements of the kit of Shamsuddin3 such that the test strip was impregnated with Schiff reagent as taught by Martins, and the galactose oxidase was in a container as was done with the Schiff reagent of Shamsuddin3. Doing so would have been no more than a rearrangement of the elements of the kit/device of Shamsuddin3 where one of skill understood the technical interrelationships of the parts and could have performed an assay to detect mucosal galactose using those parts. See MPEP § 2144.04(IV(c)) and VI(c)).  Thus absent evidence of unexpected results, the invention was prima facie obvious.
Please note that the intended uses recited in the preambles of claims 1 and 2 do not distinguish the recited devices from the one rendered obvious by the combined references because these preambles do not limit the claims and are accorded no patentable weight.  See discussion above under “Duplicate Claims Warning”.

Claim 5 requires that the Schiff reagent is activated by contacting the strip with a “pore forming agent”.  This method step receives no patentable weight in the analysis of the device of claim 5. Moreover, the structure of the strip of Martins is indistinguishable from the claimed strip and has the same characteristics, absent evidence to the contrary (see MPEP 2112).  Furthermore, Martins taught that samples for assay can be oxidized and then dripped onto the test strip (Example 4), and that the oxidized test solutions can be diluted in water (Examples 1 and 2). Accordingly, it would have been obvious to have applied aqueous mucus samples to the test strip of Martins.  Please note that the instant specification exemplifies water as a pore-forming agent at paragraph [0061]. Thus it would have been obvious to have applied a pore forming agent (water) to the test strip of Martins, and absent evidence to the contrary, this would have activated the Schiff reagent. Thus claim 5 was prima facie obvious.
Regarding claims 16 and 17, Shamsuddin3 discloses the screening kit for mucosal carbohydrates as outlined in the rejection of claims 1 and 2 above. Please note that the preambles of claims 16 and 17 are not accorded patentable weight because they are not considered to limit the claims, as discussed above.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin3 U.S. Patent No. 4,857,457 and Martins et al., (BR102012012197), as applied to claims 1, 2, 16, and 17 above, and further in view of Angros U.S. Patent No. 10,393,632.
The combination of Shamsuddin3 and Martins renders obvious the inventions of claims 1 and 16 as discussed above. 
Shamsuddin3 and Martins do not disclose a microencapsulated Schiff’s reagent. 
Angros discloses microencapsulating detection reagents, biological stains, and dyes (Col. 2, lines 55-66). Schiff’s reagent is known in the art to be a detection reagent, biological stain, and dye. Angros discusses the benefit of encapsulating reagents for laboratory testing of biological specimens includes stability under storage and shipping conditions (Col. 14, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Schiff’s reagent to be impregnated on the strip used in Martins with the microencapsulated detection reagent disclosed by Angros to arrive at the claimed invention. Martins teaches impregnating Schiff’s reagent on solid matrices which can support the reagent on its surface (p. 8, paragraph 11). The process involves soaking the matrix in the Schiff’s reagent then drying the matrix (p. 9, last paragraph, p. 10, first passage-second paragraph). One of ordinary skill in the art would be motivated to make this substitution to provide a stabilized reagent located conveniently on a test strip ready for laboratory testing of biological specimens, such as mucosal carbohydrates.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin3 U.S. Patent No. 4,857,457 and Martins et al., (BR102012012197), as applied to claims 1, 2, 16, and 17 above, and further in view of Davies 1975 (Journal of Clinical Pathology, Vol. 28 (9), p. 750-752).
The combination of Shamsuddin3 and Martins renders obvious the inventions of claims 1 and 16 as discussed above.
Neither Shamsuddin3 nor Martins disclose a test strip or membrane contains dry culture medium. 
Davies discloses the Microstix (Ames Co.) which is a test strip that has agar medium dehydrated on it to extend shelf life (p. 750, left column, first paragraph). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dehydrated agar medium on a test strip disclosed by Davies with the strip containing Schiff reagent as disclosed by Martins to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to add dry culture medium to a test strip as it would lengthen the shelf life of the culture medium which is advantageous in a kit that needs to be stored and available to use at any time. Please note that the language “can activate galactose oxidase” is considered to be indefinite functional language as discussed above. Absent evidence to the contrary, the culture medium of Davies satisfies the functional language of the claim, inasmuch as there is no reason to doubt that galactose oxidase in contact with the agar would remain active. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shamsuddin3 U.S. Patent No. 4,857,457 and Martins et al., (BR102012012197), as applied to claims 1, 2, 16, and 17 above, and further in view of Shamsuddin2 U.S. Patent No. 5,162,202.
	The combination of Shamsuddin3 and Martins renders obvious the inventions of claims 1 and 16 as discussed above.
Neither Shamsuddin3 nor Martins disclose the galactose oxidase is a storage stable galactose oxidase. 
Shamsuddin2 discloses a storage stable galactose oxidation solution used in a kit for testing for mucosal carbohydrates associated with cancer ("Also present in the kit is (c) an amount of a storage stable form of galactose oxidase which is present in the kit in a sealed capped bottle impregnated in the strip of membrane filter in an amount sufficient to oxidize marker carbohydrates in the sample" Col. 8, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the galactose oxidase solution used in Shamsuddin3 with the storage stable galactose oxidase solution disclosed by Shamsuddin2 to arrive at the claimed invention. One of ordinary skill in the art would be motivated to make this substitution as shelf life is important for kits and would expect reasonable success as Shamsuddin2 demonstrates their procedures with a kit for testing for mucosal carbohydrates. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18-24 of copending Application No. 16/937,051 to Shamsuddin4 in view of Martins et al., (BR102012012197). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 of Shamsuddin4 recites a screening device for rapidly testing a human being for expression of a mucosal carbohydrate (lines 1-2) comprising a test strip or membrane with galactose oxidase pre-embedded (line 3) and, a container with Schiff reagent solution (line 4), and the Schiff reagent solution can be activated to contact the test strip or membrane after marker carbohydrates are oxidized by galactose oxidase (lines 6-7). 
Claim 1 of Shamsuddin4 lacks a Schiff reagent pre-embedded on a test strip or membrane.
Martins teaches a test strip impregnated with Schiff reagent (page 5, fifth full paragraph, page 6, second and eight bullets, page 9, third and sixth through eight paragraphs,  and Example 4 on pages 17-18). It would have been obvious to one of ordinary skill in the art to have modified the design of the kit recited in claim 1 of Shamsuddin4 to include a Schiff reagent embedded on a test strip, as taught by Martins, to provide the kit with a stabilized reagent. This is merely a rearrangement of the elements of the kit/device of Shamsuddin4 where one of skill understood the technical interrelationships of the parts and could have performed an assay to detect mucosal galactose using those parts. See MPEP § 2144.04(IV(c)) and VI(c)).
Claim 2 of Shamsuddin4 recites a screening device for rapidly testing a human being for a cancerous or precancerous condition (lines 1-2) comprising a test strip or membrane with galactose oxidase pre-embedded (line 3) and, a container with Schiff reagent solution (line 4), and the Schiff reagent solution can be activated to contact the test strip or membrane after marker carbohydrates are oxidized by galactose oxidase (lines 6-7). Claim 2 of Shamsuddin4 lacks the Schiff reagent pre-embedded on a test strip or membrane. Martins teaches a test strip impregnated with Schiff reagent (page 5, fifth full paragraph, page 6, second and eight bullets, page 9, third and sixth through eight paragraphs, and Example 4 on pages 17-18). It would have been obvious to one of ordinary skill in the art to have modified the kit recited in claim 1 of Shamsuddin4 to include a Schiff reagent embedded on a test strip, as taught by Martins, to provide the kit with a stabilized reagent. This is merely a rearrangement of the elements of the kit/device of Shamsuddin4 where one of skill understood the technical interrelationships of the parts and could have performed an assay to detect mucosal galactose using those parts. See MPEP § 2144.04(IV(c)) and VI(c)).
Claim 3 of Shamsuddin4 recites the screening device according to claim 1 (line 1), wherein the galactose oxidase is microencapsulated (lines 1-2). As discussed above, one of ordinary skill understands the technical interrelationships of the parts and could have rearranged them to have the Schiff reagent on a test strip and microencapsulated (see MPEP § 2144.04(IV(c)) and VI(c)). It would have been obvious to one of ordinary skill in the art to have modified the test strip containing galactose oxidase to instead include the Schiff reagent. 
Claim 4 of Shamsuddin4 recites the screening device according to claim 1 (line 1), the test strip or membrane further contains dry culture medium (lines 1-2), wherein the dry culture medium can activate the galactose oxidase once water is added onto the test strip or membrane (lines 2-3). 
Claim 6 of Shamsuddin4 recites the screening device according to claim 1 (lines 1), wherein the Schiff reagent solution is a storage-stable Schiff reagent solution (lines 1-2). It would have been obvious to one of ordinary skill in the art to rearrange the components of the kit/device to instead include a storage-stable galactose oxidase solution and provide the Schiff reagent on a test strip or membrane as outlined above (see MPEP § 2144.04(IV(c)) and VI(c)).
Claim 18 of Shamsuddin4 recites a screening kit for rapidly testing a human being for expression of a mucosal carbohydrate (lines 1-2) comprising a test strip or membrane with galactose oxidase pre-embedded (line 3), and a container with Schiff reagent solution (line 4). It would have been obvious to one of ordinary skill in the art to rearrange the components of the kit/device to instead include a Schiff reagent on a test strip or membrane and have galactose oxidase in a container (see MPEP § 2144.04(IV(c)) and VI(c)). 
 Claim 19 of Shamsuddin4 recites a screening kit for rapidly testing a human being for a cancerous or precancerous condition (lines 1-2) comprising a test strip or membrane with galactose oxidase pre-embedded (line 3), and a container with Schiff reagent solution (line 4). It would have been obvious to one of ordinary skill in the art to rearrange the components of the kit/device to instead include a Schiff reagent on a test strip or membrane and have galactose oxidase in a container (see MPEP § 2144.04(IV(c)) and VI(c)).
Claim 20 of Shamsuddin4 recites the screening kit according to claim 18 (line 1), wherein the galactose oxidase is microencapsulated (lines 1-2). As discussed above, one of ordinary skill understands the technical interrelationships of the parts and could have rearranged them to have the Schiff reagent on a test strip and microencapsulated (see MPEP § 2144.04(IV(c)) and VI(c)). It would have been obvious to one of ordinary skill in the art to have modified the test strip containing galactose oxidase to instead include the Schiff reagent.

Claims 1-6 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/314,502 to Shamsuddin5 in view of Martins et al., (BR102012012197) and further in view of Shamsuddin1 et al., 1995 (Cancer Research, Vol. 55 (1), p. 149-152). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 of Shamsuddin5 recites a screening method for rapidly testing a subject for a cancerous or precancerous condition (lines 1-2), wherein the subject displays no obvious signs or symptoms of a cancerous or precancerous condition (lines 2-3), the method comprising the steps of (a) obtaining a biological sample from an individual (lines 3-4); (b) assaying a portion of the sample for the presence therein of glycoprotein containing at least one carbohydrate selected from the group consisting of beta-D-Gal- (1->3)-D-GalNAc, Fuc-alpha-1->2 Gal-Beta(1->4)-Fuc-alpha- 1->3-GlcNAc, Fuc-Alpha-1->2 Gal-beta-(1->4)-Fuc-alpha- 1->3-GlcNAc-beta-(1->3)-Gal-beta-(1>4)- GlcNAc and Fuc-alpha- 1->2-Gal-beta-(1->4)-Fuc-alpha- 1->3-GlcNAc-beta-(1->3)-Gal- beta-(1->4)-Fuc-alpha-1->3-GlcNAc (lines 4-9), by briefly subjecting the sample to oxidizing conditions which are capable of selectively oxidizing only the cyclic sugar moieties of any said marker carbohydrate present in the glycoprotein in the sample at a hydroxy group-bearing ring carbon atom thereof to form an aldehydic sugar moiety and then visualizing any aldehydic saccharide groups thus formed with a Schiff’s base dye (lines 9-13); (c) also assaying a portion of the biological sample for the presence therein of any glycoprotein by subjecting the sample to the oxidizing action of an oxidizing agent which oxidizes the saccharide moieties of any glycoprotein therein to aldehydic sugar moieties and then visualizing any thus-produced aldehydic sugar moieties (lines 13-17), the presence of thereby formed aldehydic sugar moieties confirming the adequacy of the sampling and the absence therein of thereby formed aldehyde sugar moieties establishing that the negative test results were due to sampling error (lines 17-20); (d) retesting the individual in the same manner with a fresh biological sample (lines 20-21), if the first sample assays negative in steps (b) and (c); and (e) diagnosing the asymptomatic patient as having cancer or a precancerous condition based on visualizing a color change in the Schiff's base dye (lines 21-23). 
Shamsuddin5 does not claim the test components in a device or kit and a Schiff reagent pre-embedded on a test strip or membrane in the device or kit. 
Martins teaches a test strip impregnated with Schiff reagent that is convenient for use in kits (page 5, fifth full paragraph, page 6, second and eight bullets, page 9, third and sixth through eight paragraphs, and Example 4 on pages 17-18). Adding the Schiff’s reagent to a paper strip was shown to provide higher durability over time than standard Schiff’s reagent. Martins discusses the benefit of immobilizing Schiff’s reagent in solid matrices also includes preparing kits for the detection of aldehydes (present on mucosal carbohydrates that have been oxidized by galactose oxidase) for on-site and field analysis (p. 9, second paragraph). 
One of ordinary skill in the art would have been motivated to substitute the Schiff’s base dye disclosed in Shamsuddin5 with the strip of Martins to improve the stability of the Schiff’s reagent. The Schiff’s reagent strip of Martins, absent evidence to the contrary, can have oxidized tissue or mucus smeared on it for testing purposes.
Shamsuddin1 teaches a test for mucosal carbohydrates comprising a container of galactose oxidase (p. 149, right column, second paragraph). The test calls for galactose oxidase which Shamsuddin1 teaches is contained in a container. 
One of ordinary skill in the art would have been motivated to use the galactose oxidase container of Shamsuddin1 in the invention of Shamsuddin5 for the convenience of containing the enzyme prior to use.. It would have been obvious to one of ordinary skill in the art at the time of the invention to have organized the elements of the screening device rendered obvious by the combined references into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors, and because Martins suggested kits incorporating the solid Schiff reagent of the invention and an oxidizing agent (first paragraph of page 12).

Conclusion
	Claims 1-6 and 16-18 are pending in the instant application. Claims 1-6 and 16-18 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.S./Examiner, Art Unit 1657                                                                                                                                                                                                        




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635